DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FR on 4/20/2017 & 10/21/2018. It is noted, however, that applicant has not filed a certified copy of the FR17/00439 & FR18/71306 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both “a support” and “a printed circuit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  there are two claim 14.  Appropriate correction is required. “Claim 14” after claim 16 will be treated as “claim 17”.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the limitation of “a ground electrode…, comprising… a porous film”. The instant specification merely states that the ground electrode 13 comprises a cylinder 14 and a porous film 15 (Figures 1-4, paragraph [0063]). However, the instant specification does not provide any detailed description regarding what components/material “a porous film” is constituted or how to construct “a porous film” as a part of the ground electrode. 

After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to construct a porous film as a part of a ground electrode. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation.
Claim 7 recites the limitation of “the conductive support comprises a printed circuit”. The instant specification merely states that the common support 36 comprises a printed circuit 36 (paragraph [0081], note: the same character used for different parts) and further states that the support 16/26 is a printed circuit 36 (paragraph [0083]). However, the instant specification does not provide any detailed description regarding how to construct a printed circuit that is a conductive support. 
It is known in the art that a printed circuit comprises specific wiring and certain components including conductive and insulating marital. In addition, there is no teaching in the prior art that a printed circuit could be merely constructed with a conductive support. Moreover, the instant specification does not provide any working example that a conductive support is a printed circuit.    
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to construct a printed circuit that is a conductive support. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation.
Due to the dependency to the parent claim, claims 2-10 are rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation of “substantially” in various places, which renders the claim vague and indefinite. What it means to be “substantially needle-shaped/centered/plane” is not clear from the specification. There are no disclosed or implied limits as to how far they could deviate from needle-shaped/centered/plane and still be considered in “substantially” needle-shaped/centered/plane. The limitation "substantially" is subjective and therefore makes the claim scope unclear.
Claim 1 recites the limitation of “a low profile”. It is not clear what this limitation is regarded. Claim does not clearly define what “a low profile” is referred. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a structure having relatively smaller value in the height than that in the width”.
Claim 6 recites the limitation of “the first potential” in line 6. “a first potential” is not cited in claim 1 or claim 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a first potential”.
Claim 7 recites the limitation of “wherein the conductive support comprises a printed circuit”. It is not clear what this limitation is regarded. The instant specification does not clearly describes regarding “the conductive support comprising a printed circuit” or clearly define “a printed circuit”. The instant specification states that the common support 36 comprises a printed circuit 36 (paragraph [0081]) and the support 16/26 is a printed circuit 36 (paragraph [0083]). Such statement is not clear what the relationship between “a support” and “a printed circuit” is. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “wherein the conductive support is a printed circuit” in light of the instant specification.
Claim 7 recites the limitation of “the first emitter electrode” and “the second emitter electrode” in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as of “the first polarized electrode” and “the second polarized electrode”.
Claim 8 recites the limitation of “a polarized electrode is” in line 2. The same limitation is cited in claim 1 and claim 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the polarized electrodes are”.
Claim 11 recites the limitation of “at least one of the first cell and the second cell is a cell”, It is not clear what this limitation is regarded. “a first cell” or “a second cell” is not cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 12 recite the limitation of “substantially”, which renders the claim vague and indefinite. What it means to be “substantially planar” is not clear from the specification. There are no disclosed or implied limits as to how far they could deviate from planar and still be considered in “substantially” planar. The limitation "substantially" is subjective and therefore makes the claim scope unclear.
Claim 14 recite the limitation of “a negligible height”, which renders the claim vague and indefinite. What it means to be “negligible” is not clear from the specification. The limitation "negligible" is subjective and therefore makes the claim scope unclear.
Claim 15 recites the limitation of “the first cell and the second cell are arranged head-to-tail”. Claim does not clearly define which part is “head” or “tail”. Therefore, it is not clear what this limitation is regarded or how the first cell and the second cell are arranged. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the first cell and the second cell are arranged in series/side by side”.
Due to the dependency to the parent claim, claims 2-10 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “at least one means of overpressurizing the air to ensure the  flow of air from the ionizer to the catalyst” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The instant specification discloses that an air overpressurizing means 1 corresponding to a fan 1 which ensures the air flow in the device (paragraph [0072]). Therefore, the limitation of “at least one means of overpressurizing the air to ensure the  flow of air from the ionizer to the catalyst” in claim 18 corresponds to a fan  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katano (PG-PUB US 2016/0111859).
Regarding claim 1, Katano discloses a corona discharge cell (ABSTRACT). The apparatus comprises a needle-shaped electrode 120 and an opposite electrode 130 Figures 1-26, paragraph [0085]), wherein 
(i) the needle electrode 120 and the opposite electrode 130 are connected to a high voltage applying unit and a ground, respectively (i.e. a polarized needle electrode and a ground electrode, paragraph [0088]);
(ii) the opposite electrode 130 is arranged opposite the needle electrode 120 (Figures 1-26, paragraph [0085]);
(iii) the opposite electrode 130 comprises an outer annular electrode 132 axially aligned with the needle electrode 120 (i.e. a cylinder having a low profile) and an annular electrode 131 having a flat shape with at least one aperture/hole (i.e. a porous film, Figures 1-26, paragraph [0085]); and 
(iv)   the needle electrode 120 does not extend into the opposite electrode 130 (Figures 1-26).
It should be noted that “a porous film” does not recited any additional structure or material and will be interpreted as “a flat/sheet structure having at least one aperture/hole”. The annular electrode of the opposite electrode 130 is a flat-shaped electrode having at least one aperture/hole, reading on “a porous film”.
Furthermore, “a low profile” cylinder will be interpreted as “a cylinder having relative smaller value in the height than that in the width. The opposite electrode 130 comprises annular electrodes 131 and 132, wherein each annular electrode has a relative smaller value in the height than that in the width/diameter (Figures 1-26), reading on “the cylinder has a low profile”.
Regarding claim 2, Katano teaches that the annular electrodes may be placed on separate planes, wherein one of the annular electrodes is on the opposite side of another annular electrode (Figures 1-26, paragraph [0088]).
Regarding claim 3, Katano teaches a plurality of electrode pairs comprising a needle electrode 120 and a ground electrode 130 (Figures 7-12, paragraph [0103]).
Regarding claim 4, Katano teaches that the needle electrode 120 and the opposite electrode 130 are connected to a high voltage applying unit and a ground, respectively (i.e. a same first potential…, a same second ground potential, paragraph [0088]).
Regarding claim 5, Katano teaches that the needle electrode 120 and the opposite electrode 130 are connected to a high voltage applying unit having a negative potential or a positive potential and a ground, respectively (paragraph [0088]).
Regarding claim 6, Katano teaches that a plurality of the needle electrode 120 is arranged on a support/substrate connected to a high voltage applying unit (Figures 7-12, paragraphs [0088] & [0103]).
Regarding claim 11, Katano teaches a plurality of electrode pairs (Figures 7-12, paragraph [0103]).
Regarding claim 12, Katano teaches that a plurality of electrode pairs is arranged side by side in a planar (Figures 7-12).
Regarding claim 14, Katano teaches that the annular electrodes have a larger value in the diameter than that in the height (Figures 1-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (PG-PUB US 2005/0174062).
Regarding claim 1, Tanaka et al disclose a plasma reactor for purification (ABSTRACT). The apparatus comprises 
(1) a first electrode 21 having a needle shape, wherein  a high voltage terminal is applied to the first electrode (i.e. a needle-shaped polarized electrode,  Figures 1-3, & 10-11, paragraphs [0125], [0128] & [0176]); and 
(2) a second electrode 22 having a flat shape circumference to center the first electrode 21 and a plurality of openings 22a, wherein (i) the second electrode 22 is arranged and opposite to the first electrode 21; (ii) a ground terminal is provided on the second electrode 22; and (iii) the first electrode 21 does not enter the second electrode 22 (i.e. a ground electrode……,  Figures 1-3, & 10-11, paragraphs [0125], [0128] & [0176]).
The circumference of the second electrode appears to have a rectangular cross section, wherein the height of the second electrode has a relatively smaller value than that in the width (i.e. the second electrode having a low profile, Figures 1-3). However, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the second electrode a cylindrical shape since such a modification would have involved a mere change in shape of a component.
Regarding claim 3, Tanaka teaches a plurality of cells arranged symmetrically in series, wherein each cell comprises a first high voltage electrode and a second ground electrode (Figures 10-11, paragraphs [0174] & [0175]).
Regarding claim 4, Tanaka teaches that each first electrode 21 is provided with a high voltage terminal 27 and each second electrode 22 is provided with a ground terminal 28 (Figures 10-11, paragraph [0175]).
Regarding claim 5, Tanaka teaches that each first electrode 21 is provided with a high voltage terminal (Figures 10-11, paragraph [0175]). However, the high voltage terminal must take on one of only two configuration, to positive potential or to negative potential.  Both configurations are known to be suitable in the field of a plasma reactor.  It would have been obvious to connect the first electrode to negative potential since there are a finite number of predictable solutions when selecting a particular electrode connection configuration within the device of Tanaka.
Regarding claim 6, Tanaka teaches that each first electrode 21 is needle-shaped and supported by a base member 31 (Figures 10-11, paragraphs [0175] & [0176]).
Regarding claim 7, Tanaka teaches that each first electrode 21 is provided with a high voltage terminal 27 and supported by the base member 31 on an electrode substrate 21 b (Figures 1-3, & 10-11, paragraphs [0125], [0128] & [0176]).
Regarding claim 8, Tanaka teaches that each first electrode 21 is fixed through a hole 21g on the substrate 21b (Figures 10-11, paragraphs [0175] & [0176]).
Regarding claim 9, Tanaka teaches that the base support member 31 comprises a hole 31b (Figures 11-12, paragraph [0175]).
Regarding claim 10, Tanaka teaches that each first electrode 21 is aligned between the substrates 21b (Figures 10-11).
Regarding claim 11, Tanaka teaches that each electrode pairs are arranged within an enclosure (Figures 1-3, & 10-11).
Regarding claim 12, Tanaka teaches a plasma reactor having a plurality of discharge cells arranged side by side in a planar manner (Figures 1-3, & 10-11). 
Regarding claim 13, Tanaka teaches that the electrode pairs appear to have a square cross section (Figures 1-3). If they are not arranged in a square grid, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the arrangement a square shape since such a modification would have involved a mere change in shape of a component.
Regarding claim 14, Tanaka the width in the circumference of the first electrode has a larger value than that in the height (Figures 1-3 & 10-11).
Regarding claim 15, Tanaka teaches that the first electrodes 21 are arranged in a head-to-tail fashion within the substrates 21b (Figures 10).
Regarding claim 16, Tanaka teaches that the base member 31 comprises a hole 31b and a part that is around the electrode substrate 21b (Figures 11-12, paragraph [0175]).
Regarding claim 17, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).Therefore, it would be obvious for one having ordinary skill in the art to integrate the adjacent electrodes 21 between the substrates 21b because it only involves routine skill in the art.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katano (PG-PUB US 2016/0111859) as applied to claim 1 above, and further in view of Bergeron et al (PG-PUB US 2008/0170971).
Regarding claim 18, Tanaka teaches that the apparatus comprises 
(i) a power supply 24 (Figure 1, paragraph [0130]);
(ii) a plasma reactor 20 connected to the power supply 24 (i.e. at least one ionizer……, Figure 1, paragraphs [0122] & [0130]);
(iii) an ozone reduction catalyst 130 downstream of the plasma reactor 20 (Figure 1, paragraph [0122]); and 
(iv) a fan 12 (i.e. at least one means of pressurizing……, Figure 1,paragraph [0122]).
Tanaka does not teach a filter downstream o the plasma reactor or the ozone reduction catalyst downstream of the plasma reactor and a filter. However, Bergeron et al disclose a purification device (ABSTRACT). Bergeron teaches that the device comprises a plasma reactor 124/126, a filter 128 downstream of the plasma reactor, and an ozone reduction catalyst 130 downstream of the plasma reactor 124/126 and the catalyst 130 (Figure 2, paragraphs [0034] & [0045]). Bergeron further indicates that downstream filter 128 can further remove contaminants from the air stream (paragraph [0086]). Therefore, it would be obvious for one having ordinary skill in the art to include a filter downstream of the plasma reactor and the ozone reduction catalyst as suggested by Bergeron in order to further remove contaminants within the device of Tanaka.
Regarding claim 19, Tanaka teaches that the catalyst may comprise manganese oxide (paragraph [0141]). Bergeron teaches that ozone reduction catalyst 130 may comprise manganese dioxide (paragraph [0080]).
Regarding claim 20, Bergeron teaches that the filter may comprises hydrophobic material that is able to tolerate significant ozone generation (paragraphs [0057] – [0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795